                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    JON FLOWERS,                                          CASE NO. C17-0989-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    FRED HUTCHINSON CANCER RESEARCH
      CENTER,
13
                              Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ notice of case settlement (Dkt. No.
18
     76). Within 60 days of the issuance of this order, Plaintiff shall file a stipulated dismissal. The
19
     Clerk is DIRECTED to terminate all pending case management dates and close this case.
20
            DATED this 20th day of December 2018.
21
                                                              William M. McCool
22
                                                              Clerk of Court
23
                                                              s/Tomas Hernandez
24                                                            Deputy Clerk

25

26


     MINUTE ORDER
     C17-0989-JCC
     PAGE - 1
